                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                NO. 5:08-CR-218-1-D


UNITED STATES OF AMERICA                    )
                                            )
                                            )
       v.                                   )
                                            )               ORDER
                                            )
SILAS FOSTER, JR.                           )
                                            )



       On motion of the Defendant, Silas Foster, Jr., and FOR GOOD CAUSE SHOWN, it is

hereby ORDERED that Docket Entry 115 be sealed by this Court.

       Accordingly, it is'ORDERED that Docket Entry 115 be filed under seal and to remain so

sealed until otherwise ordered by the Court, except that copies may be provided to the United

States Attorney's Office and Counsel for the above-named Defendant.

       IT IS SO ORDERED.

       This the   30   day of_J~v~,-=-+---~' 2020.



                                            Th~ onorable James C. Dever, Ill
                                            United States.District Judge




                                                -1-




        Case 5:08-cr-00218-D Document 119 Filed 07/31/20 Page 1 of 1
